
	
		II
		110th CONGRESS
		2d Session
		S. 2643
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2008
			Mr. Carper (for himself,
			 Ms. Collins, Mr. Kennedy, Mr.
			 Biden, Mr. Kerry,
			 Mr. Menendez, Mr. Alexander, Mr.
			 Lieberman, Mr. Lautenberg,
			 and Mr. Gregg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to require the Administrator
		  of the Environmental Protection Agency to promulgate regulations to control
		  hazardous air pollutant emissions from electric utility steam generating
		  units.
	
	
		1.Short titleThis Act may be cited as the
			 Mercury Emissions Control
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)mercury pollution
			 is a serious hazard to human health and the environment in the United
			 States;
				(2)more than 45
			 percent of the industrial mercury emissions of the United States come from
			 coal-fired power plants;
				(3)of the mercury
			 deposited in the United States, 60 percent comes from United States
			 sources;
				(4)human exposure to
			 methylmercury, the most toxic form of mercury, comes almost exclusively from
			 consuming fish and shellfish;
				(5)mercury released
			 into the atmosphere is deposited into waterways, where the mercury collects in
			 the tissue of fish as methylmercury at concentrations of up to 10,000,000 times
			 that of the mercury concentration in the surrounding water;
				(6)each year,
			 approximately 630,000 children are born having been exposed to dangerous levels
			 of methylmercury in the womb, placing the children at risk of neurological
			 problems, including poor performance on neurobehavioral tests, especially on
			 tests of—
					(A)fine motor
			 function;
					(B)attention;
					(C)language;
					(D)visual-spatial
			 abilities; and
					(E)memory;
					(7)exposure of
			 humans and animals of all ages to methylmercury adversely impacts the
			 cardiovascular system, blood pressure regulation, and heart-rate variability,
			 and contributes to heart disease;
				(8)the monetary
			 benefit of reducing those health outcomes is estimated to be in the billions of
			 dollars;
				(9)reducing
			 coal-fired power plant mercury emissions by 90 percent is—
					(A)feasible by
			 calendar year 2010 using current methods, such as activated carbon injection
			 technology and fabric filters; and
					(B)projected to
			 result in annual financial benefits of up to $5,200,000,000;
					(10)the addition of
			 a scrubber can reduce mercury emissions by up to 98 percent from a bituminous
			 coal-fired power plant;
				(11)activated carbon
			 injection technology has been successfully used to control mercury emissions
			 from municipal waste incinerators, leading to reductions from 45.2 tons in 1990
			 to 2.2 tons in 2000;
				(12)the capital cost
			 of activated carbon injection equipment is minimal, at less than $3 per
			 kilowatt;
				(13)the final rules
			 of the Environmental Protection Agency entitled Revision of December
			 2000 Regulatory Finding on the Emissions of Hazardous Air Pollutants From
			 Electric Utility Steam Generating Units and the Removal of Coal- and Oil-Fired
			 Electric Utility Steam Generating Units from the Section 112(c) List
			 (70 Fed. Reg. 15994 (March 29, 2005)) and Standards of Performance for
			 New and Existing Stationary Sources: Electric Utility Steam Generating
			 Units (70 Fed. Reg 28606) (May 18, 2005)) (commonly known as the
			 Clean Air Mercury Rule), which were vacated by the United States
			 Court of Appeals for the District of Columbia Circuit, would have reduced
			 mercury emissions by only 50 percent by 2020;
				(14)in enacting
			 Public Law 101–549 (commonly known as the Clean Air Act Amendments of 1990) (42
			 U.S.C. 7401 et seq.), Congress included a list of 188 hazardous air pollutants,
			 including mercury, to be regulated under section 112 of the Clean Air Act (42
			 U.S.C. 7412); and
				(15)section 112 of
			 that Act requires regulation of hazardous air pollutants using maximum
			 achievable control technology.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to require the
			 Administrator of the Environmental Protection Agency to promulgate regulations
			 to control hazardous air pollutant emissions from electric utility steam
			 generating units; and
				(2)to ensure that
			 those regulations accurately reflect the availability of highly effective
			 controls.
				3.Emissions from
			 electric utility steam generating unitsSection 112(n)(1) of the Clean Air Act (42
			 U.S.C. 7412(n)(1)) is amended by adding at the end the following:
			
				(D)Regulations
					(i)ProposalNot
				later than 180 days after the date of enactment of the
				Mercury Emissions Control Act,
				but in no case later than October 1, 2008, the Administrator shall propose
				regulations under subsection (d) to control the emission from new and existing
				electric utility steam generating units of hazardous air pollutants, including
				mercury pollutants.
					(ii)RequirementThe
				regulations adopted from the proposed regulations under clause (i) shall
				require a reduction in emissions of mercury from new and existing electric
				utility steam generating units of not less than 90
				percent.
					.
		
